 



EXHIBIT 10.28

Technical Olympic USA, Inc.
Annual and Long-Term Incentive Plan

Associate Non-Qualified Stock Option Agreement

     AGREEMENT made as of               , between Technical Olympic USA, Inc., a
Delaware corporation (the “Company”), and ___(“Employee”).

     To carry out the purposes of the Technical Olympic USA, Inc. Annual and
Long-Term Incentive Plan (the “Plan”), by affording Employee the opportunity to
purchase shares of Class A common stock, par value $.01, (“Stock”) of Technical
Olympic USA, Inc. (the “Company”), the Company and Employee hereby agree as
follows:

     1. Grant of Option. The Company hereby irrevocably grants to Employee the
right and option (“Option”) to purchase all or any part of an aggregate of
___shares of Stock on the terms and conditions set forth herein and in the Plan,
which Plan is incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise.

     2. Purchase Price; Vesting and Exercise. The purchase price per share of
Stock purchased pursuant to the exercise of this Option and vesting of the
Option and exercise rights shall be as set forth on the following schedule:

                  No. of Shares   Vesting/Exercise Date     Share Purchase Price
 
1/5 of total grant
  March 3, 2005     $32.34  
1/5 of total grant
  March 3, 2006     $35.57  
1/5 of total grant
  March 3, 2007     $39.13  
1/5 of total grant
  March 3, 2008     $43.04  
1/5 of total grant
  March 3, 2009     $47.34  

     Employee may exercise Option rights on or after the vesting date in
accordance with the terms of this Agreement. Exercise of Option rights shall be
by written notice to the Company at its principal executive office addressed to
the attention of its Secretary (or such other officer or employee of the Company
as the Company may designate from time to time).

     Notwithstanding the above schedule, upon the occurrence of the following
events, this Option shall become exercisable as provided below:

     (a) If Employee’s employment with the Company terminates for any reason
other than termination as provided in (b) below, this Option may be exercised at
any time during the six (6) month period following such termination, by Employee
or by Employee’s guardian or legal representative (or by Employee’s estate or
the person who

 



--------------------------------------------------------------------------------



 



acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee if Employee dies during such six
(6) month period), but only as to the vested number of shares of Stock, if any,
that Employee was entitled to purchase hereunder as of the date Employee’s
employment so terminates.

     (b) If Employee’s employment with the Company is terminated by the Company
for cause (in accordance with Company policy or as provided by Employee’s
employment agreement, if any) or by the Employee for any reason (other than a
permitted reason as set forth in Employee’s employment agreement, if
applicable), this Option, to the extent vested on the date of termination, may
be exercised, at any time during the 90-day period following such termination,
by Employee or by Employee’s guardian or legal representative (or by Employee’s
estate or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee if Employee dies
during such 90-day period), but in each case only as to the vested number of
shares of Stock, if any, that Employee was entitled to purchase hereunder as of
the date Employee’s employment so terminates.

     (c) Notwithstanding the foregoing, there is no minimum or maximum number of
shares of Stock that must be purchased by Employee upon exercise of this Option.
Instead, Employee may, at any time and from time to time, purchase any number of
shares of Stock that are then vested and exercisable according to the provisions
of this Agreement.

     (d) Notwithstanding the foregoing, this Option shall not be exercisable in
any event after the expiration of 10 years from the date of grant hereof.

     The purchase price of the shares of Stock as to which this Option is
exercised shall be paid in full at the time of exercise (a) in cash (including
by check acceptable to the Company), (b) if the shares are readily tradable on a
national securities market or exchange, through a “cashless broker exercise”
procedure in accordance with a program established by the Company, or (c) any
combination of the foregoing. No fraction of a share shall be issued by the
Company upon exercise of an Option. Unless and until a certificate or
certificates representing such shares shall have been issued by the Company to
Employee, Employee (or the person permitted to exercise this Option in the event
of Employee’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
this Option.

     3. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares acquired by exercise of this Option results in wages
to Employee for federal, state or local tax purposes, Employee shall deliver to
the Company at the time of such exercise or disposition such amount of money, if
any, as the Company may require to meet its minimum withholding obligations
under applicable tax laws or regulations. No exercise of this Option shall be
effective until Employee (or the person entitled to exercise this Option, as
applicable) has made arrangements approved by the Company to satisfy all
applicable minimum tax withholding requirements of the Company.

2



--------------------------------------------------------------------------------



 



     Employee agrees that the shares which Employee may acquire by exercising
this Option will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Employee also agrees that (i) the certificates representing the shares purchased
under this Option may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the shares purchased
under this Option on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares purchased under this Option.

     4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

     5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force or effect. Any modification of this Agreement shall
be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.

     6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Employee has executed this Agreement, all
effective as of the day and year first above written.

            TECHNICAL OLYMPIC USA, INC.
      By:             Name:  

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------



     

            EMPLOYEE




--------------------------------------------------------------------------------

                       

3